Appeals from a judgment of the County Court of Saratoga County (Scarano, J.), rendered May 6, 2013, convicting defendant upon her plea of guilty of the crimes of grand larceny in the second degree and criminal tax fraud in the fourth degree.
*1433Defendant pleaded guilty to grand larceny in the second degree and criminal tax fraud in the fourth degree in satisfaction of two indictments charging her with numerous crimes arising out of her theft of approximately $500,000 from the Charlton Fire District. Defendant also waived her right to appeal. In accord with the plea agreement, she was sentenced to concurrent prison terms of 3 to 9 years on her grand larceny conviction and 1 to 3 years on her tax fraud conviction. Defendant now appeals, and appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon review of the record and briefs, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]). Finally, defendant’s contentions set forth in her pro se brief are matters outside the record that are more appropriately raised in a CPL article 440 motion.
Peters, RJ., Stein, McCarthy, Lynch and Clark, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.